This is a bill in equity, tried by the late Judge Doe, and resulting in the order "petition denied." At the plaintiff's request, the court began to make a draft of the facts he found, in order that the case be transferred to this court. This draft was not completed; and since the death of Judge Doe, the superior court (Sawyer, C. J.) has declared a mistrial.
The order of mistrial was not only authorized but apparently required by the situation in which the case was left. The defendant's exceptions raise various questions which would be material upon a petition for a new trial, under the statute (P. L., c. 342), but they have no application to the present proceeding.
Exceptions overruled.